United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lodi, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 09-881
Issued: January 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 17, 2009 appellant filed a timely appeal from February 26, 2008 and
January 9, 2009 merit decisions of the Office of Workers’ Compensation Programs dated that
denied his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty causally related to factors of his federal
employment.
On appeal, appellant’s representative contends that the statement of accepted facts was
sparse and inaccurate which diminished the probative value of the medical evidence that relied
upon it, and that the opinion of the impartial medical referee was not rationalized and insufficient
to be given special weight.

FACTUAL HISTORY
On February 18, 2004 appellant, then a 47-year-old city letter carrier, filed an
occupational disease claim alleging work-related stress caused by intentional administrative
errors and abuse of authority by employing establishment management and retaliation by Boyd
Lambertsen, the postmaster, who had stopped work on November 25, 2003. Beginning on
September 7, 2002, appellant was harassed, intimidated, discriminated against, singled out,
falsely accused of inappropriate acts, unfairly disciplined, denied pay, benefits and contractual
rights and was subjected to a hostile work environment. Appellant noted that he had filed Equal
Employment Opportunity (EEO) Commission complaints and grievances and was under a
physician’s care. He specifically alleged that he was harassed by Mr. Denton beginning on
September 7, 2002, that the employing establishment erred in handling a traumatic injury claim
for a March 19, 2003 knee injury and in failing to timely obtain medical care on March 22, 2003
such that his condition worsened, that Mr. Castenada humiliated him in front of coworkers on
April 1, 2003, that Ms. Hammitt cursed at him on April 4, 2003 and would not provide a form so
that he could file an occupational disease claim for stress, and that he was improperly removed
on November 25, 2003 when he was told no light duty was available for a nonwork-related
condition and was improperly denied leave.
Appellant enclosed a journal beginning on Saturday, September 2, 2002, ending on
Friday, November 28, 2003 in which he recorded that Mr. Denton began to harass him in
September 2002 because of his relationship with Ms. Perkins, that he was micromanaged by
Mr. Denton and Mr. Castenada, and that beginning on October 7, 2002 Mr. Denton ordered him
to perform additional work, which was impossible to complete in the time allotted. He stated
that on October 31, 2002 Mr. Denton inappropriately criticized him for wearing a baseball cap;
Mr. Denton’s continuous harassment on November 1, 2002 culminated in an altercation when he
criticized appellant’s performance and appellant cursed at him, after which he went to see
Mr. Lambertsen, Mr. Denton was already there. Appellant stated that, using profanity, he asked
to see a doctor and that Mr. Lambertsen committed administrative error by ordering him off the
clock instead and denying medical leave. He then went to see his physician, Dr. James Grady,
and upon his return to work on November 6, 2002, Mr. Denton continued his pattern of
harassment. Appellant stated that he was called to a surprise meeting with Mike Hopper
regarding an investigation into appellant’s allegations about Mr. Denton on December 13, 2002,
catching him off guard. He contended that the investigation was a sham, and he heard nothing
further. Appellant stated that, after filing an EEO complaint, he was left alone for three months,
but that the threats, bullying, intimidation and retaliation began anew in February 2003 when he
voluntarily withdrew his EEO complaints. He specifically stated that he was intentionally
harassed by Mr. Castenada who had an arrogant, retaliatory managerial style and targeted
appellant by inappropriately summoning him over the loudspeaker, and questioning him about
how he performed his work, and that Mr. Lambertsen authorized his supervisors to retaliate
against him for filing an EEO complaint, inappropriately observed appellant’s street duties on
February 13, 2003, and accused him of having lunch in an unauthorized area, using unauthorized
mileage for lunch, and for not wearing a satchel; that on February 27 and March 17, 2003 he was
inappropriately counseled by Mr. Castenada without union representation, and that on March 13,
2003 he was given a letter of warning about his failure to carry a satchel and having lunch in an
unauthorized area, and that on March 15, 2003 he and Ms. Perkins met with Mr. Lambertsen and
discussed Mr. Denton’s harassment and other disciplinary matters. Appellant again described
2

the events surrounding the March 19, 2003 knee injury, and stated that on April 1, 2003
Mr. Castenada humiliated him in front of coworkers by informing him he needed to submit a
duty status report before being allowing to work. He noted that on April 2, 2003 the letter of
warning was deleted from his record and that, due to the hostile work environment, his health
had deteriorated, and he contacted the employee assistance program (EAP) and informed the
employing establishment that he was considering filing a stress claim. Appellant stated that on
April 4, 2003 he was cursed at by Ms. Hammitt regarding filing a stress claim and that on
August 23, 2003 he was singled out for a route inspection, although noting that four routes were
inspected. He stated that on August 25, 2003 he was confronted by Mr. Denton, Mr. Castaneda
and Mr. Lambertsen who scrutinized his every move, and that on September 20, 2003 he was
inappropriately denied leave requests, that on November 10, 2003 Mr. Castaneda made a false
statement about him to Mr. Giles regarding removal of third class mail. Appellant noted that on
November 20, 2003 he was diagnosed with epididymitis, and requested light duty. He described
the events of November 25, 2003 when he was ordered off the clock by Mr. Castaneda, who
stated that he had no light duty available. Appellant concluded that the stress he had been
subjected to since September 7, 2002 caused a severe emotional reaction, making sleeping and
eating difficult, and that he had filed EEO complaints, asking that Mr. Lambertsen, Mr. Denton
and Mr. Castaneda be removed. He also described his medical condition, treatment, and
medications for the period December 3, 2003 through March 28, 2004, stating that he was
hospitalized for stress from December 23, 2003 through January 4, 2004. Appellant submitted a
graph of his weight from September 7, 2002 to February 2004, and voluminous documentation
including employing establishment policies, clock ring documentation, street observations, route
inspections, leave forms, medication receipts, evidence regarding his knee claim, that was
accepted for septic supra patellar cellulitis, due to acute injury.
In a February 18, 2004 Step B grievance resolution decision, a dispute resolution team
determined that management violated the employing establishment national agreement when
appellant was not allowed to work light duty on November 24, 2003, finding that he was to be
compensated for all hours of leave without pay during the period November 25 to
December 8, 2003.
In statements dated January 12 to 28, 2004, Diana Perkins, a letter carrier and union
official who was then appellant’s girlfriend and is now his wife, stated that Mr. Denton began
harassing appellant when he realized appellant and Ms. Perkins were seeing each other, noting
that in July 2002 and February 2003 she saw Mr. Denton drive past her house and peer down her
driveway; that while she was talking with appellant on the workroom floor on September 18,
2002, Mr. Denton approached and listened in on their conversation; that on September 30, 2002
Mr. Castenada called appellant a “slug”; that she witnessed Mr. Denton micromanage appellant’s
performance on October 15, 2002 by standing in close proximity and scowling; that on
October 16, 2002 Mr. Denton inappropriately stood too close to her while giving her work
instructions; that on October 19, 2002, Mr. Denton inappropriately changed carriers’ routes; that
sometime in October 2002 Mr. Lambertsen asked her if he should fire appellant because he had
too many accidents. She also described a February 21, 2003 meeting in which she requested
help regarding Mr. Denton’s actions in stalking her and harassing appellant, and stated that while
delivering mail on February 23, 2003, Mr. Castenada reproached her for not using her mail
satchel and that, while she was not disciplined for this offense, she knew that appellant was.
Ms. Perkins reported that on March 15, 2003 a meeting was held with Mr. Lambertsen, in which
3

she and appellant described Mr. Denton’s harassment and stalking and asked that
Mr. Lambertsen stop it. She related that appellant told her on March 19, 2003 that he had
bumped his knee; that on September 6, 2003 she observed Mr. Denton in a grocery store and felt
that he had followed her from work; that on November 24, 2003 she and appellant discussed his
light-duty situation at work, and described a telephone call with appellant on
November 25, 2003.
In a January 15, 2004 statement, Mike Twitty, a letter carrier and union trustee, advised
that on August 25, 2003, he saw three managers observing appellant case his route. In a
January 26, 2004 statement, Bill Campbell, a letter carrier, advised that a meeting was set up in
March 2003 with the postmaster, Ms. Perkins and appellant. In a January 26, 2004 statement,
Jack E. Lopez, a letter carrier, advised that on November 1, 2003 he noticed a confrontation
between appellant, hearing appellant question Mr. Denton, and Mr. Denton replying that he did
not know what appellant was talking about, and that appellant appeared shaken up. David Haro,
union president, described meetings with Mr. Lambertsen, acknowledging that route inspections
for about eight routes were discussed, and a telephone conversation with Mr. Castaneda about
the events of November 2003 when appellant requested light duty. In January 27, 2004
statements, Gerald Giles, a letter carrier and union steward, advised that on February 7, 2003
Mr. Castenada called appellant’s name over the intercom; that on September 7, 2003 Mr. Denton
asked him if appellant and Ms. Perkins were seeing each other, and stated that she could do
better than him; that on November 20, 2003 Mr. Castenada discussed an investigative interview
with appellant regarding why he removed third class and bulk flats from his case; and that during
a meeting held on November 24, 2003, appellant told Mr. Castenada that he was not be able to
carry his route due to a medical condition and needed permission to call his physician
immediately, and that Mr. Castenada granted the request. Mr. Giles stated that on December 8,
2003 he witnessed appellant turn in leave and illness slips, that he and appellant met with
Mr. Castenada where the type of medical documentation needed to support continued leave was
discussed, and that appellant would have to be medically cleared before he could return to work.
On February 15, 2004 Mr. Giles related that on December 9, 2003 Ms. Hammitt refused to make
copies of appellant’s leave slips and other material, stating that he would have to copy it himself.
In statements dated January 12 and February 4, 2004, Kelly Comporato, a letter carrier, advised
that on August 25, 2003 she witnessed three management personnel observing appellant’s work.
Appellant submitted other statements by coworkers who described employing establishment
policies and procedures.
In a November 1, 2002 report, Dr. James Grady, Board-certified in family medicine,
advised that appellant had a stress disorder that he believed was related to work and would need
to be off work for several days. On November 24, 2003 he diagnosed epididymitis and provided
restrictions to appellant’s physical activity for one to two weeks. In reports dated December 2
and 8, 2003, Dr. Grady advised that appellant was being treated for a significant medical
condition and would need to be off work for two weeks. In a January 21, 2004 report, he advised
that he had treated appellant for stress and agitation on November 1, 2002 following a
confrontation at work. Dawn R. Haavisto, M.S., provided progress notes dating from April 7,
2003 to February 12, 2004 describing appellant’s stress condition. Dr. Sahar Elezabi, a Boardcertified psychiatrist, provided a discharge summary dated January 12, 2004, noting that
appellant was hospitalized from December 23, 2003 to January 5, 2004 for complaints of a oneyear history of harassment by a supervisor at work. She diagnosed major depression, severe,
4

with psychosis, single. On March 3, 2004 Dr. Elezabi advised that appellant should be off work
to continue his treatment for approximately 60 additional days.
In statements dated March 1 and 30, 2004, Ms. Hammitt advised that she had never
denied appellant pay, benefits or contractual rights, had never subjected him to a hostile work
environment, and did not recall him asking for a claim form. She contradicted his statement that
she cursed at him, stating that she merely told him about situations with which she had been
involved.
In statements both undated and dated April 12, 2004, Mr. Lambertsen stated that he had
not retaliated against appellant for filing an EEO or harassment complaint, or for speaking with
upper management, had not been aggressive toward him, and did not instruct anyone to harass
appellant or closely observe him, noting that the supervisors’ primary workstation was adjacent
to appellant’s work station. He contradicted appellant’s allegations and stated that it was
employing establishment policy to put employees off the clock when they were stressed, that
they needed a medical release before they could return to duty, and that, if an employee was off
for stress, he or she was to use the leave of choice until the claim was accepted. Mr. Lambertsen
advised that it was employing establishment policy to carry a satchel while delivering mail, and
that appellant was observed going to an unauthorized place for lunch, and that in August 2003 he
conducted four route counts. He concluded that he had never retaliated again appellant or
ordered anyone else to do so and had not intimidated other employees regarding the claim.
In statements dated March 8 and April 15, 2004, Mr. Denton advised that appellant was
transferred to the Lodi facility because of a personal situation that led to workplace violence. He
denied that he had been stalking Ms. Perkins but traveled by her house to attend activities at his
son’s nearby school, and that in September 2002 he advised appellant, who was wearing
headphones, that this was a safety violation. Mr. Denton stated that appellant became
increasingly difficult to deal with when asked to fill out required forms, and that he
unsuccessfully tried to work with appellant, that appellant was aware that he should only put up
as much mail as he could deliver in a regular 10-hour day but that all carriers would occasionally
be asked to work overtime as needed, noting that appellant had signed the overtime list. He
contended that he had never discriminated against or harassed appellant, and that he assigned
work for the best interest of the employing establishment, never singling out appellant to
overwork but merely assigning him work as he did other carriers. Mr. Denton stated that, when
appellant verbally assaulted him on November 1, 2002, he had no idea what appellant was
talking about, and that after the altercation, he discussed it with Mr. Lambertsen and when
appellant claimed stress and needed to go to the doctor, Mr. Lambertsen told him to clock off
and go. He stated that he was then detailed as station manager in Modesto and was asked to
return to Lodi on August 25, 2003 to replace Mr. Lambertsen when he was away on vacation,
and on that day discussed the assignment with Mr. Lambertsen and Mr. Castaneda and did not
harass appellant.
In an April 15, 2004 statement, Mr. Castaneda contradicted appellant’s allegations,
advising that it was common practice to call employees by name over the intercom, stating that
appellant was not singled out, that he had never threatened appellant, and that he would question
appellant when he was not following established procedures. He stated that Mr. Lambertsen had
never instructed him to retaliate against any employee and that appellant was not overly

5

scrutinized or threatened, and that he followed proper procedures regarding a letter of warning
and when scheduling medical care for appellant. Mr. Castaneda stated that on November 25,
2003 appellant was sent home for being insubordinate and for violating his light-duty status, and
concluded that at no time had he discriminated against or harassed appellant.
On September 8, 2004 appellant provided rebuttal remarks, stating that Mr. Lambertsen,
Mr. Denton, Ms. Hammitt and Mr. Castaneda lied and that he was not on the overtime list but on
the “work assignment” list.1 He reiterated his allegations of harassment and retaliation and
charged Mr. Denton with inappropriately bringing appellant’s private life into the claim, noting
again that he was harassed by Mr. Denton due to his jealousy of appellant’s relationship with
Ms. Perkins.
In a statement of accepted facts dated September 27, 2004, the Office found that
appellant established as compensable that on November 25, 2003 the employing establishment
erred in terminating his light-duty position and sending him home, as found by an employing
establishment dispute resolution team. It found as factual that appellant suffered an
employment-related knee injury on March 19, 2003, that the employing establishment did not err
in sending him home on April 1, 2003, and that his additional claims of retaliation, sexual
harassment and discrimination were unsubstantiated.
On October 1, 2004 the Office referred appellant to Jillian Daly, Ph.D., for psychological
testing, and to Dr. Bradley Daigle, a Board-certified psychiatrist, for a second opinion
evaluation. In an October 21, 2008 report, Dr. Daly provided results of psychological testing
that indicated much psychological distress with a significant degree of depression. She advised
that suicidal ideation should be ruled out. By report dated October 26, 2004, Dr. Daigle noted
that appellant presented a very detailed account of problems at work and his medical condition.
He provided results of mental status examination, reviewed the psychological testing performed
by Dr. Daly, and diagnosed major depression, single episode, without psychotic features, treated
and improved; the presence of maladaptive obsessive-compulsive, passive aggressive and
narcissistic personality characteristics; and psychosocial stressors during the past year.
Dr. Daigle advised that, if appellant’s description of work problems was confirmed, his condition
would be employment related, but if his allegations were imaginary or falsified, the depression
would not be attributable to employment factors, and that appellant was totally disabled for the
period November 25, 2003 through the date of his examination on October 18, 2004.
In reports dated October 22 and November 11, 2004, Dr. Glenn G. Hakanson, Boardcertified in psychiatry, noted that appellant was seen for psychological testing and clinical
interviews and diagnosed major depressive disorder, single episode, moderate; generalized
anxiety disorder; occupational problem; and obsessive-compulsive personality traits without
evidence of personality disorder. He advised that it was medically probable that appellant’s
psychiatric conditions and associated psychiatric disability were caused by his “honest
perception of the specific and cumulative alleged industrial stressors” summarized by appellant
and concluded that he was totally disabled for the period November 1 through 5, 2002 and
November 25, 2003 through November 8, 2004, could return to work with accommodations, and
1

This is apparently a list for overtime on specific routes.

6

would need additional medication and psychotherapy. Dr. Hakanson’s reports included
statements by appellant regarding the alleged employment factors, the duties he could perform,
and requests for accommodations.
By decision dated January 20, 2005, the Office accepted that the employing
establishment improperly terminated appellant’s light-duty position on November 25, 2003 and
denied the claim on the grounds that the medical evidence did not support that appellant’s
emotional condition was causally related to the accepted employment factor. On February 3,
2005 appellant requested a hearing, and by decision dated June 17, 2005, an Office hearing
representative remanded the case to the Office on the grounds that the statement of accepted
facts was inadequate. On remand the Office was to prepare an amended statement of accepted
facts and refer it with the medical record to Dr. Daigle for a supplementary report. In a
December 23, 2005 statement of accepted facts, it again accepted that on November 25, 2003 the
employing establishment erred in terminating appellant’s light-duty position for a nonworkrelated condition, as found by an employing establishment dispute resolution team. The Office
found the events surrounding appellant’s March 19, 2003 knee injury and his perception of
harassment, discrimination and retaliation by Mr. Denton were not compensable factors of
employment.
On March 7, 2006 the Office referred appellant to Dr. Robert A. McAuley, Boardcertified in physiatry and psychiatry, for a second opinion evaluation.2 By report dated
March 27, 2006, Dr. McAuley noted the history of the claim as described by appellant, and his
review of the statement of accepted facts. He noted mental status examination findings and
diagnosed, major depressive disorder without psychotic features in full remission and advised
that appellant did not sustain an emotional condition in the performance of his federal duties. On
April 12, 2006 the Office again referred appellant to Dr. Daly for psychological testing, and in an
April 20, 2006 report, she advised that appellant’s testing scores indicated a significant degree of
depression and that he felt mistreated and misunderstood. In a May 2, 2006 report, Dr. McAuley
noted his review of the psychological testing results and advised that, while he agreed with the
diagnosis of major depressive disorder, it was his opinion that appellant was not experiencing a
significant degree of residual symptoms at the time of his evaluation but would now revise his
diagnosis to major depressive disorder without psychotic features in substantial remission with
mild residual features.
By decision dated September 21, 2006, the Office denied the claim on the grounds that
the medical evidence did not support that appellant’s emotional condition was caused by the
single accepted factor.
On October 3, 2006 appellant requested a hearing, held on
April 24, 2007. At the hearing appellant described his work duties, noting that he was back at
work. He argued that the statement of accepted facts was incomplete because it did not discuss
all the alleged factors and stated that five EEO claims had been denied and one was still active.
Appellant submitted an April 16, 2007 report in which Dr. Hakanson noted that appellant
reported considerable improvement in his psychiatric condition, and advised that testing revealed
that he was in the mild depression range. He opined that, although the November 25, 2003
2

Appellant was initially scheduled for an appointment with Dr. Daigle, and then with Dr. Benjamin Kaufman.
There is no indication in the record as to why these appointments were not kept.

7

accepted incident was not the only causal factor in the development of appellant’s major
depressive disorder, it was a contributing factor. Appellant also submitted evidence regarding
his EEO claims and regarding events that occurred after his return to work in November 2004.
The record includes EEO decisions dated May 24, 2004 and February 4, June 2,
August 29, and August 30, 2005 that were either dismissed or found in favor of the defendant
employing establishment.
By decision dated August 8, 2007, an Office hearing representative remanded the case to
the Office, finding that a conflict in medical evidence was created between the opinions of
Dr. McAuley, an Office referral physician, and Dr. Hakanson, an attending psychiatrist,
regarding whether the accepted employment factor caused appellant’s emotional condition. On
September 26, 2007 the Office referred appellant to Dr. Andrea Bates, a Board-certified
psychiatrist, for an impartial evaluation. In a report dated February 15, 2007, [sic] Dr. Bates
noted that she had evaluated appellant on October 22, 2007. She advised that she had reviewed
the medical record, the statement of accepted facts, and the history of events as appellant
understood them. Dr. Bates diagnosed major depressive episode, single episode, in full
remission, rule out major depressive episode, recurrent episode, in full remission; and rule-out
obsessive compulsive personality disorder. She advised that, while appellant had a major
depressive disorder in the past, this had resolved, and that he continued to show personality
dysfunction symptoms that rendered him vulnerable to a plethora of psychiatric troubles such
that he did not process certain types of information or situations well and became overly focused
on details, with paranoid and wooden thinking. Dr. Bates concluded that following her careful
evaluation of the record, the statement of accepted facts, and information gleaned from her
clinical evaluation, appellant’s emotional condition was not due to the accepted employment
factor, stating that his psychological problems resulted in problems at work, not the other way
around.
By decision dated February 26, 2008, the Office credited the opinion of Dr. Bates and
denied the claim. On March 12, 2008 appellant requested a hearing that was held on
October 29, 2008. At the hearing he argued that the statement of accepted facts was inaccurate
and vague and that there were many more factors that should have been accepted. Appellant
testified regarding the events he considered compensable and that had caused his emotional
condition and related events that occurred after his return to work in November 2004. The
hearing representative advised appellant of the evidence needed to support his claim, gave him
30 days to submit new evidence, and noted that he would carefully review the entire record.
On December 2, 2008 the employing establishment submitted a January 9, 2008 EEO
Commission appellate division decision finding that the employing establishment properly
dismissed appellant’s claims and that he failed to state a claim under EEO Commission
regulations regarding events from February 7 to December 3, 2003. By decision dated
January 9, 2009, an Office hearing representative found that appellant did not establish
harassment or abuse regarding his many complaints but found that, as confirmed through the
grievance process, the employing establishment erred in terminating his light-duty assignment on
November 25, 2003. The hearing representative affirmed the February 26, 2008 decision on the
grounds that the weight of the medical evidence established that appellant’s psychiatric condition
was unrelated to the single accepted factor.

8

LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.3 If a claimant does implicate a factor of employment, the
Office should then determine whether the evidence of record substantiates that factor.4 When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.7
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.8 When an employee experiences
emotional stress in carrying out his or her employment duties and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.9 Allegations alone by a claimant are insufficient to establish a factual basis for an
emotional condition claim.10 Where the claimant alleges compensable factors of employment, he
or she must substantiate such allegations with probative and reliable evidence.11 Personal
perceptions alone are insufficient to establish an employment-related emotional condition.12

3

Leslie C. Moore, 52 ECAB 132 (2000).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Id.

6

28 ECAB 125 (1976).

7

5 U.S.C. §§ 8101-8193.

8

See Robert W. Johns, 51 ECAB 137 (1999).

9

Lillian Cutler, supra note 6.

10

J.F., 59 ECAB ____ (Docket No. 07-308, issued January 25, 2008).

11

M.D., 59 ECAB ____ (Docket No. 07-908, issued November 19, 2007).

12

Roger Williams, 52 ECAB 468 (2001).

9

Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.13 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.14
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.15
With regard to emotional claims arising under the Act, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the EEO Commission, which is charged with statutory authority to investigate and evaluate
such matters in the workplace. Rather, in evaluating claims for workers’ compensation under the
Act, the term “harassment” is synonymous, as generally defined, with a persistent disturbance,
torment or persecution, i.e., mistreatment by co-employees or workers. Mere perceptions and
feelings of harassment will not support an award of compensation.16
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.17 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.18 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.19
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary

13

Charles D. Edwards, 55 ECAB 258 (2004).

14

Kim Nguyen, 53 ECAB 127 (2001).

15

James E. Norris, 52 ECAB 93 (2000).

16

Beverly R. Jones, 55 ECAB 411 (2004).

17

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

18

Leslie C. Moore, supra note 3; Gary L. Fowler, 45 ECAB 365 (1994).

19

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

shall appoint a third physician who shall make an examination.20 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.21
ANALYSIS
The Board finds that appellant established a compensable factor of employment because
the employing establishment committed administrative error by withdrawing appellant’s light
duty on November 25, 2003. Appellant, however, failed to establish an additional compensable
employment factor.
Regarding his contention that he was singled out or micromanaged by employing
establishment management including Mr. Lambertsen, Mr. Denton, Mr. Castenada and
Ms. Hammitt by having to undergo route inspections, for being disciplined for wearing
unauthorized clothing, writing on a sidewalk, not carrying a satchel, and taking lunch at an
unauthorized location, the manner in which a supervisor exercises his or her discretion falls
outside the coverage of the Act. This principal recognizes that a supervisor or manager must be
allowed to perform his or her duties and that employees will at times disagree with actions taken.
Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.22 Mr. Lambertsen and the supervisors
explained that appellant was disciplined for ignoring safety regulations and employing
establishment policy and denied that he was singled out or micromanaged by noting that other
carriers underwent route inspections, which Mr. Haro, the union president, also recognized.
While appellant submitted statements from coworkers and union officials, the statements do not
describe any instance of administrative error or abuse and merely note witnessing appellant
being observed by employing establishment management. Appellant’s reaction to these matters
would be considered self-generated, as it resulted from his perception regarding his work
environment and is not a compensable employment factor.23
Regarding the letter of warning and other disciplinary discussions regarding the matters
discussed above, reactions to disciplinary matters pertain to actions taken in an administrative
capacity and are not compensable unless it is established that the employing establishment erred
or acted abusively in such capacity.24 In this case, while the letter of warning was withdrawn,
the mere fact that personnel actions were later modified or rescinded, does not, in and of itself,
establish error or abuse.25 Mr. Denton and Mr. Castenada advised that their discussions with
appellant regarding unsuitable attire, writing on the sidewalk, failure to wear a satchel, and
20

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

21

Manuel Gill, 52 ECAB 282 (2001).

22

Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

23

See David S. Lee, 56 ECAB 602 (2005).

24

Joe M. Hagewood, 56 ECAB 479 (2005).

25

Dennis J. Balogh, supra note 4.

11

taking lunch in an unauthorized location were in regard to safety or policy violations. Appellant
did not establish a compensable factor of employment in this regard. Likewise, his contentions
regarding the March 2003 injury would not be compensable as the development of any condition
related to such matters would not arise in the performance of duty as the processing of
compensation claims bears no relation to an employee’s day-to-day or specially assigned
duties.26 Regarding appellant’s contention that he was wrongly denied leave, this relates to
administrative or personnel matters, unrelated to the employee’s regular or specially assigned
work duties and, absent error and abuse, does not fall within the coverage of the Act.27 In
determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably,28 and there is no evidence to
substantiate any type of error or abuse in the instant case. Thus, appellant has not established a
compensable employment factor under the Act with respect to administrative matters.
Appellant also alleged that employing establishment management humiliated him and
cursed at him. A verbal altercation, when sufficiently detailed by the claimant and supported by
the evidence, may constitute a compensable employment factor.29 This does not imply, however,
that every statement uttered in the workplace will give rise to coverage under the Act.30 By his
own admission, appellant used profanity in talking with both Mr. Denton and Mr. Lambertsen on
November 1, 2002, and none of the coworker statements support appellant’s contention that he
was verbally abused. Mr. Lopez merely noticed a confrontation between appellant and
Mr. Denton and that appellant appeared shaken up, and Mr. Giles noted that on December 8,
2003 he witnessed appellant have a discussion with Mr. Castenada. The Board has generally
held that being spoken to in a raised or harsh voice does not of itself constitute verbal abuse or
harassment.31 As appellant submitted no evidence corroborating his claim that Ms. Hammitt
cursed at him or that other members of employing establishment management improperly spoke
with him, he did not establish a factual basis for his allegation of verbal abuse.32
Appellant also alleged that he was given too much work to complete in the time allotted.
While the assignment of a work schedule or deadline is an administrative function and not a
work factor and is not compensable absent a showing of error or abuse,33 alleged stress in
meeting a deadline for mail delivery could be a compensable factor of employment.34
Mr. Denton, however, advised that appellant was aware that he should only put up as much work
26

Matilda R. Wyatt, 52 ECAB 421 (2001).

27

Charles D. Edwards, supra note 13.

28

Kim Nguyen, supra note 14.

29

C.S., 58 ECAB ____ (Docket No. 06-1583, issued November 6, 2006).

30

J.C., 58 ECAB ____ (Docket No. 07-530, issued July 9, 2007).

31

T.G., 58 ECAB ____ (Docket No. 06-1411, issued November 28, 2006).

32

C.S., supra note 29.

33

Barbara J. Latham, 53 ECAB, 316 (2002).

34

Helen Casillas, 46 ECAB 1044 (1995).

12

as he could deliver in a regular 10-hour day and that appellant was on a type of overtime list, and
appellant submitted no evidence to document the amount of mail he was required to delivery,
that there was, in fact, a deadline for mail delivery, or sufficiently explain how he had difficulty
meeting the deadline. Consequently, this allegation too was not established by the evidence,35
and would not be a compensable employment factor.
The Board also finds that appellant did not establish that he was harassed by Mr. Denton
due to his relationship with Ms. Perkins, who is now appellant’s wife. Mr. Denton contradicted
the assertion and provided a reasonable explanation for any perceived actions, and the incidents
reported by appellant and Ms. Perkins do not rise to the level of harassment under the act, i.e.
persistent disturbance, torment or persecution.36 Likewise, appellant did not establish that he
was harassed in any way by employing establishment management as his allegations do not
establish as factual a basis for his perceptions of discrimination or harassment. Although he
submitted a number of statements, none provided probative evidence that he was harassed.
Mr. Twitty and Ms. Comporato merely noted witnessing appellant being observed working;
Mr. Giles related that he heard appellant’s name called over the intercom and discussed meetings
held with management regarding appellant’s medical leave requests; and Mr. Campbell
described a meeting. While the record supports that appellant filed a number of EEO claims and
grievances, in assessing the evidence, the Board has held that grievances and EEO complaints,
by themselves, do not establish that workplace harassment or unfair treatment occurred,37 and in
this case all EEO complaints were either dismissed or resolved against appellant, and his
grievance resulted in the accepted employment factor. As appellant did not establish as factual a
basis for his additional perceptions of discrimination or harassment by the employing
establishment, he did not establish that harassment and/or discrimination occurred.38 The
evidence instead suggests that the employee’s feelings were self-generated and thus not
compensable under the Act.39
Nonetheless, as appellant established a compensable factor of employment, that his light
duty was improperly withdrawn on November 25, 2003, the medical evidence must be
analyzed.40 The Office determined that a conflict in medical evidence had been created
regarding whether appellant’s emotional condition was caused by the accepted employment
factor and referred him to Dr. Bates for an impartial evaluation. In her February 15, 2008 report,
Dr. Bates advised that she had reviewed the medical record, statement of accepted facts, and the
history of events as appellant understood them. She diagnosed a major depressive episode that
had resolved and advised that appellant continued to show personality dysfunction symptoms
that rendered him vulnerable to a plethora of psychiatric troubles such that he did not process
35

Bonnie Goodman, 50 ECAB 139 (1998).

36

Beverly R. Jones, supra note 16.

37

Michael L. Deas, 53 ECAB 208 (2001).

38

Id..

39

See Gregorio E. Conde, 52 ECAB 410 (2001).

40

See Dennis J. Balogh, supra note 4.

13

certain types of information or situations well and became overly focused on details, with
paranoid and wooden thinking. Dr. Bates concluded that, following her careful evaluation of the
records, the statement of accepted facts, and information gleaned from her clinical evaluation,
appellant’s emotional condition was not due to the accepted employment factor, stating that his
psychological condition caused problems at work, not the other way around.
The Board therefore finds that, contrary to appellant’s assertion on appeal, the statement
of accepted facts provided a clear explanation of the accepted employment factor. Dr. Bates
reviewed appellant’s record including the statement of accepted facts and listened to his recital of
claimed events. She provided a comprehensive, well rationalized opinion in which she clearly
advised that appellant’s emotional condition was not caused by the November 25, 2003
employment factor. Dr. Bates’ report is therefore entitled to the special weight accorded an
impartial examiner and constitutes the weight of the medical evidence,41 and the Office properly
denied the claim.
CONCLUSION
The Board finds that appellant failed to establish that he sustained an employment-related
stress-related condition causally related to the accepted employment factor.

41

See Sharyn D. Bannick, 54 ECAB 537 (2003).

14

ORDER
IT IS HEREBY ORDERED THAT the January 9, 2009 and February 26, 2008
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: January 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

